DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on May 2, 2022. Claims 1-2, 4-6, and 8 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to claim 2 is withdrawn in view of Applicant’s amendment.
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimata et al. (US 2018/0031518 A1) and further in view of Kato et al. (US 5,672,811 A).
Regarding claim 1, Kimata teaches a sensor element (an element of a gas sensor 1 according to a second embodiment, Fig. 1, para. [0067], [0069]), said sensor element comprising:
an oxygen-ion conductive solid electrolyte layer (a solid electrolyte body 2 having oxygen ion conductivity, Fig. 1, para. [0037], [0067], [0072]);
a measurement gas introduction space (a gas chamber 501, Fig. 1, para. [0044], [0072]);
a reference gas introduction space (a reference gas chamber 502, Fig. 1, para. [0044], [0072]);
a heater part (a heater 3, Figs. 1-2, para. [0036], [0072]);
a sensor electrode disposed on one main surface of said solid electrolyte layer to face said measurement gas introduction space (a sensor electrode 22 disposed on a first surface 201 of the solid electrolyte body 2 to face the gas chamber 501, Fig. 1, para. [0044], [0067], [0072]);
a monitor electrode disposed on said one main surface of said solid electrolyte layer to face said measurement gas introduction space (a monitor electrode 23 disposed on the first surface 201 of the solid electrolyte body 2 to face the gas chamber 501, Fig. 1, para. [0044], [0067], [0072]); and
a reference electrode disposed on an other main surface of said solid electrolyte layer to face said reference gas introduction space (a reference electrode 24 disposed on a second surface 202 of the solid electrolyte body 2 to face the reference gas chamber 502, Fig. 1, para. [0043]- [0044], [0069], [0072]), wherein
said sensor electrode, said reference electrode, and said solid electrolyte layer constitute a sensor cell as a first electrochemical pump cell (a sensor cell is formed by the sensor electrode 22, the reference electrode 24, and the solid electrolyte body 2, Fig. 1, para. [0047], [0070], [0072]),
said monitor electrode, said reference electrode, and said solid electrolyte layer constitute a monitor cell as a second electrochemical pump cell (a monitor cell is defined by the monitor electrode 23, the reference electrode 24, and the solid electrolyte body 2, Fig. 1, para. [0069]).
Kimata teaches a heater element of said heater part (a heating element 4 of the heater 3, Fig. 2, para. [0039]). Kimata teaches that the resistance values per unit area of the heating element in the regions R1 and R3 are higher than that of the heating element in the region R2, thereby increasing the amount of heat generated in the regions R1 and R3 to be greater than that in the region R2 (Figs. 1-2, para. [0053]). The second embodiment of Kimata teaches that in a plan view, the heating element 4 of the heater 3 does not overlap the sensor electrode 22 or the monitor electrode 23 (Figs. 1-2, para. [0018], [0039], [0067]-[0068], [0072], see also para. [0067]-[0068] which teach that the monitor electrode 23 is arranged adjacent to the sensor electrode 22 in the widthwise direction W, wherein the distance between the center of the pump electrode 21 and the center of the sensor electrode 22 is substantially identical with that between the center of the pump electrode 21 and the center of the monitor electrode 23, thus Examiner interprets the sensor electrode 22 and the monitor electrode 23 to be parallel and substantially identical in size and shape, and the heating element 4 does not overlap either the sensor electrode 22 or the monitor electrode 23), and therefore fails to teach wherein in plan view from a side of said one main surface, a heater element of said heater part overlaps each of said sensor electrode and said monitor electrode.
Kimata teaches a third embodiment in which the heating element 4 has a portion 42 in a region R2 where the sensor electrode 22 is present, wherein two inner portions 412 in the portion 42 have a width greater than that of the heating element 4 in the other regions R1 and R3, such that the heating element 4 overlaps the sensor electrode 22 (Fig. 8, para. [0075]). This third embodiment of Kimata teaches that the resistance value per unit area of the heating element 4 in the regions R1 and R3 are greater than the resistance value per unit area of the heating element 4 in the region R2, which enables the amount of heat generated in the regions R1 and R3 to be greater than that in the region R2 (Fig. 8, para. [0077]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the heating element of the second embodiment of Kimata with the heating element of the third embodiment of Kimata in order to yield the predictable result of the resistance value per unit area of the heating element in the regions R1 and R3 to be greater than the resistance value per unit area of the heating element in the region R2, thereby enabling the amount of heat generated in the regions R1 and R3 to be greater than that in the region R2 (Fig. 8, para. [0077]). MPEP § 2143(I)(B). Therefore, Modified Kimata teaches wherein in plan view from a side of the first surface 201 of the solid electrolyte body 2, the heating element 4 overlaps each of the sensor electrode 22 and the monitor electrode 23 (Figs. 1 & 8, para. [0075], [0077], see also para. [0066]-[0067] which teach that the monitor electrode 23 is arranged adjacent to the sensor electrode 22 in the widthwise direction W, wherein the distance between the center of the pump electrode 21 and the center of the sensor electrode 22 is substantially identical with that between the center of the pump electrode 21 and the center of the monitor electrode 23, thus Examiner interprets the sensor electrode 22 and the monitor electrode 23 to be parallel and substantially identical in size and shape, and the heating element 4 overlaps each of the sensor electrode 22 and the monitor electrode 23).
Modified Kimata teaches that the heating element 4 overlaps each of the sensor electrode 22 and the monitor electrode 23 (Figs. 1 & 8, para. [0066]-[0067], [0075], [0077], see modification supra). Modified Kimata does not explicitly teach the percentage of an area of each of the sensor electrode and the monitor electrode that is overlapped by the heating element, and therefore fails to teach wherein the heater element overlaps 50% or more of an area of each of said sensor electrode and said monitor electrode.
Kimata teaches that the width of the inner portions 412 in the portion 42 of the heating element 4 can be changed to be greater (Fig. 8, para. [0075]). Kimata teaches that the width of the inner portions 412 in the portion 42 of the heating element 4 is a result-effective variable. Specifically, Kimata teaches that the width of the inner portions 412 in the portion 42 of the heating element 4 controls an average value of a sectional area per unit length and the resistance value per unit area of the heating element 4 in the region R2, which controls the amount of heat generated in the region R2 (Fig. 8, para. [0075]-[0077]). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the width of the inner portions 412 in the portion 42 of the heating element 4 of Modified Kimata such that the heating element overlaps 50% of more of an area of each of the sensor electrode and the monitor electrode through routine experimentation because doing so would yield the predictable desired amount of heat generated in the region R2.
Modified Kimata teaches that the reference electrode 24 overlaps with the sensor electrode 22 and the monitor electrode 23 in the thickness-wise direction of the solid electrolyte body 2 (Fig. 1, para. [0043], [0066]-[0067]), and therefore fails to teach wherein in the plan view from the side of said one main surface, said reference electrode does not overlap said sensor electrode and said monitor electrode.
Kato teaches a sensor adapted for measuring the concentration of NOx as a component of combustion gas (col. 1, lns. 16-17). Kato teaches a sensing element 2 comprising a measuring electrode 22 and a pumping electrode 28 formed on a top surface of a solid electrolyte layer 4c and exposed to internal spaces 6 and 8, and a reference electrode 24 formed on a bottom surface of the solid electrolyte layer 4c and exposed to a reference-gas channel 10 (Fig. 18, col. 12, lns. 11-17 & 34-37). Kato teaches that the measuring electrode 22, the reference electrode 24, and the solid electrolyte layer 4c constitute an electrochemical sensing cell, and that the pumping electrode 28, the reference electrode 24, and the solid electrolyte layer 4c constitute an electrochemical pumping cell (Fig. 18, col. 12, lns. 17-20 & 48-52). Kato teaches that the reference electrode 24 does not overlap the measuring electrode 22 and the pumping electrode 28 (Fig. 18), and does not overlap any of the other electrodes in the sensing element 2 (Fig. 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reference electrode of Modified Kimata to not overlap the sensor electrode and the monitor electrode as taught by Kato in order to yield the predictable result of measuring the NOx concentration. Additionally, because Kimata and Kato teach a finite number of identified, predictable solutions (the reference electrode overlapping or not overlapping the sensor electrode and the monitor electrode), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to choose a reference electrode that does not overlap the sensor electrode and the monitor electrode in order to achieve the desired purpose of measuring the NOx concentration with a reasonable expectation of success. MPEP § 2143(I)(E). Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the reference electrode such that the reference electrode does not overlap the sensor electrode and the monitor electrode, which a person of ordinary skill in the art would have found obvious.
The limitations “for a gas sensor,” “into which said measurement gas is introduced,” and “into which a reference gas is introduced” are intended use limitations. The limitations “measuring concentration of NOx in a measurement gas,” “heat said sensor element,” “having an oxygen decomposition ability and a NOx decomposition ability,” and “having the oxygen decomposition ability” are functional limitations. Examiner notes that “a gas sensor” is not a positively recited element of the claim, and therefore, is not an element of the claimed sensor element. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Kimata teaches the element for the gas sensor 1 which calculates the concentration of NOx contained in a gas G (Fig. 1, para. [0067], [0069]- [0070]), so the element is capable of the recitations “for a gas sensor” and “measuring concentration of NOx in a measurement gas.” Modified Kimata also teaches the gas chamber 501 into which the gas G is introduced (Fig. 1, para. [0044], [0072]), so the gas chamber is capable of the recitation “into which said measurement gas is introduced.” Modified Kimata also teaches the reference gas chamber 502 into which a reference gas A is introduced (Fig. 1, para. [0044], [0072]), so the reference gas chamber is capable of the recitation “into which a reference gas is introduced.” Modified Kimata also teaches the heater 3 to heat the solid electrolyte body 2 and the electrodes (Figs. 1-2, para. [0037], [0072]), so the heater is capable of the recitation “heat said sensor element.” Modified Kimata also teaches that the sensor electrode 22 is made of rhodium which is catalytically active against NOx, and is also made of platinum which is catalytically active against oxygen (Fig. 1, para. [0045], [0067], [0072]), so the sensor electrode is capable of the recitation “having an oxygen decomposition ability and a NOx decomposition ability.” Modified Kimata also teaches that the monitor electrode 23 is made from platinum or gold which are catalytically active against oxygen (Fig. 1, para. [0069]), so the monitor electrode is capable of the recitation “having the oxygen decomposition ability.”
Regarding claim 2, Modified Kimata teaches wherein in the plan view from the side of said one main surface, said heater element of said heater overlaps 50% or more of the area of each of said sensor electrode and said monitor electrode (in plan view from the side of the first surface 201 of the solid electrolyte body 2, the heating element 4 of the heater 3 overlaps 50% or more of the area of each of the sensor electrode 22 and the monitor electrode 23, Figs. 1 & 8, para. [0066]-[0067], [0075 ]-[0077], see modifications supra). Modified Kimata fails to teach wherein the heater element overlaps 80% or more of the area of each of said sensor electrode and said monitor electrode.
Kimata teaches that the width of the inner portions 412 in the portion 42 of the heating element 4 can be changed to be greater (Fig. 8, para. [0075]). Kimata teaches that the width of the inner portions 412 in the portion 42 of the heating element 4 is a result-effective variable. Specifically, Kimata teaches that the width of the inner portions 412 in the portion 42 of the heating element 4 controls an average value of a sectional area per unit length and the resistance value per unit area of the heating element 4 in the region R2, which controls the amount of heat generated in the region R2 (Fig. 8, para. [0075]-[0077]). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the width of the inner portions 412 in the portion 42 of the heating element 4 of Modified Kimata such that the heating element overlaps 80% of more of the area of each of the sensor electrode and the monitor electrode through routine experimentation because doing so would yield the predictable desired amount of heat generated in the region R2.
Regarding claim 4, Modified Kimata teaches wherein said sensor electrode and said monitor electrode are disposed at locations closer to a proximal end surface in a range of disposition of said heater element along a longitudinal direction of the sensor element (the sensor electrode 22 and the monitor electrode 23 are located closer to a base end side in a range of disposition of the heating element 4 along a lengthwise direction L, Figs. 1 & 8, para. [0037]-[0038], [0067]).
Regarding claims 5-6 and 8, Modified Kimata teaches wherein said sensor electrode and said monitor electrode are disposed parallel with respect to longitudinal direction of the sensor element (the sensor electrode 22 and the monitor electrode 23 are located adjacent to each other in the widthwise direction W, and the distance between the center of the pump electrode 21 and the center of the sensor electrode 22 is substantially identical with that between the center of the pump electrode 21 and the center of the monitor electrode 23, Fig. 1, para. [0067]-[0068], thus Examiner interprets the sensor electrode 22 and the monitor electrode 23 to be parallel with respect to the lengthwise direction L and substantially identical in size and shape).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in light of new grounds of rejection. Prior art Kato is now relied upon for the feature of wherein in the plan view from the side of said one main surface, said reference electrode does not overlap said sensor electrode and said monitor electrode as recited supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794            

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699